Broyles, C. J.,
dissenting. The bill of exceptions recites as follows: “To the petition the defendant interposed its demurrer, general and special, and upon a hearing thereon the court passed an order sustaining the general and all special demurrers and dismissing his case. To this order and judgment W. J. Lawrence [the plaintiff] then and there excepted and now excepts to the same and assigns error thereon and says that the said order and judgment is contrary to law and that the court should have overruled said general demurrer.” (Italics mine.) The exception, properly construed, is to the judgment on the general demurrer only. Error is not “plainly and specifically” assigned upon the ruling sustaining the special demurrer, as is required by paragraph 1 of section 6140 of the Civil Code of 1910. There being no sufficient assignment of error upon the judgment sustaining the special demurrer, that ruling can not be reviewed by this court, and it has become the law of the case, and since no amendment to cure the defects in the petition pointed out by the special demurrer was offered by the plaintiff, the trial judge did not err in sustaining the general demurrer and dismissing the case.